Citation Nr: 1648468	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from October 1981 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In February 2016, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a gastrointestinal disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order for a disability to be service connected, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016). 

If the evidence shows that a Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2). Additionally, a stressor may be proven with lay statements alone if the Veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran's VA treatment records show that he has been treated for PTSD beginning in May 2010. The Veteran's VA treating physicians have confirmed his PTSD diagnosis, thus confirming the adequacy of the stressor.

The Veteran submitted a private medical opinion from Dr. T.S. confirming the PTSD diagnosis.  Dr. T.S. opined that it is at least as likely as not that the Veteran's PTSD is related to active service. 

The Veteran has credibly testified that he was in fear of hostile military or terrorist activity.  That stressor has been verified based in part on the Veteran's service in Italy in 1981 when a general was kidnapped by terrorists, and the Veteran feared hostile terrorist activity as a result.  Additionally, the Veteran testified that there was a firing range accident where another service member was injured.  That testimony is consistent with the circumstances of his service, and those stressors were verified by VA.

While the Veteran's Social Security Administration records show that he has PTSD based upon a diving incident, the evidence also shows verified stressors during service that physicians have found support the diagnosis of PTSD.  That inconsistency is not sufficient to make the Veteran's testimony unreliable.  The Board finds that the evidence shows that it is at least as likely as not that the Veteran has PTSD, at least in part, as the result of verified stressors during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for PTSD is granted.



REMAND

Unfortunately, a remand is required of the claim for service connection for a gastrointestinal disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the May 2016 hearing, the Veteran's attorney contended that the Veteran's gastrointestinal disability is due to PTSD.  That contention has not yet been adjudicated because service connection for PTSD has been granted in this decision.  Therefore, and the Veteran has not been provided a VA medical examination and opinion with regard to this contention. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA treatment records pertaining to care of any gastrointestinal disabilities.  If the records cannot be obtained, notify the claimant and allow him an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination with a medical doctor to address the nature and likely etiology of the claimed gastrointestinal disabilities.  The examiner must review the claims file and should note that review in the report.  A detailed rationale should be provided for all opinions.  The examiner should offer the following opinions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that each gastrointestinal disability, to include GERD, acid reflux, and hiatal hernia, was incurred in service or is related to any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that each gastrointestinal disability, to include GERD, acid reflux, and hiatal hernia, is proximately due to or caused by service-connected PTSD or medications taken for PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that each gastrointestinal disability, to include GERD, acid reflux, and hiatal hernia, is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD or medications taken for PTSD?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


